IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THOMAS A. ROBINSON FAMILY                     : No. 150 WAL 2018
LIMITED PARTNERSHIP, A                        :
PENNSYLVANIA LIMITED                          :
PARTNERSHIP, AND T.A. ROBINSON                : Petition for Allowance of Appeal from
ASPHALT PAVING, INC., A                       : the Order of the Superior Court
PENNSYLVANIA CORPORATION,                     :
                                              :
                    Respondents               :
                                              :
                                              :
             v.                               :
                                              :
                                              :
TED S. BIONI AND DOMINIC J. BIONI,            :
                                              :
                    Petitioners               :


                                       ORDER



PER CURIAM

     AND NOW, this 19th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.

     Justice Baer did not participate in the consideration or decision of this matter.